DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the remarks filed on 12/08/2020. The amendments filed on
12/08/2020 have been entered. Accordingly, claims 1-27 remain pending, and claims 1 and 12 have been amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,788,730. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims. 
 Claims 1 and 12 recite all of the limitations of claims 1 and 12 recited by Noto, without reciting the limitation of the display and displaying.  Similarly, claims 6 recite further comprising, the same limitations recited in claim 6 of Noto, and claim 17 recites the limitation of a display, and the limitations recited in claim 17 of Noto disclosed in conjunction with the display, likewise the message and claim 18 of Noto recites the limitations of the claim in conjunction with a message. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrases “malignant melanoma-containing lesion tissue” and “the first wavelength and the second wavelength”, in lines 11-14 and 20, render the claim indefinite because it remains unclear if the malignant melanoma-containing “lesion tissue” refers to the plural malignant melanoma lesions, or if the applicant meant to refer to a singular lesion of the malignant melanoma lesions recited in the preamble. It is also not clear if the first and second wavelengths from which an average rate of change in the amount of light scattered by the benign naevi refers to the same corresponding respective first and second wavelengths, that from which an average rate of change in the amount of light scattered from the malignant melanoma-containing lesion tissue is determined as recited earlier in the claim. 

Claim 1 recites the limitation "each of at least two spectral regions" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is also rejected for reciting the same and/or similar limitations as outlined in the rejection above.
Claims 2-11 and 13-27 are also rejected due to their dependency on rejected independent claim 1 are rejected independent claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 6-13, 16-24, and 26-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koruga et al. (US20090245603, hereafter, “Koruga”).
Regarding claims 1 and 12, Koruga teaches a process for optical determination of benign naevi and malignant melanoma lesions and a spectrophotometric apparatus for optical determination of benign naevi and malignant melanoma containing lesions (see [0027] where the use of image data of reflections, absorption, and reemitted light [scattering] by way of spectral analysis to obtain dermal biophysical properties such as aspect of the skin lesion including structure, color, dimensions/asymmetry identifying melanoma or a non--melanocytic lesion, melanocytic lesion, a benign mole/nevus/naevi), the apparatus comprising:
two or more light sources (“In FIG. 4 A, the illumination source is visible as a ring of LED's” [0161]);
a memory having stored thereon a set of spectral signatures that are indicative of malignant melanoma (“The device may further include a memory module for storing the skin condition assessment” [0055],  “The standard calibration signal [of the spectral signature] may be provided by a catalog of skin structures/molecules and their specific wavelength of observation. The catalog may be developed by the technique described herein or any other spectroscopic technique” [0232], “FIG. 53 depicts the spectral signatures for malignant melanocytic lesions” [0246], and “Historical data and the results of modeling tools 132 may be compared to the images to assist in analysis…the algorithm 150 may be able to diagnose a melanocytic lesion by examining the images for the relationship of changes in collagen and porphyrin, as a change in collagen but not porphyrin may indicate a change from a normal lesion to a dysplastic lesion. The skin state 158 may be compared with a table of indicators for various types of lesions” [0258]);
a processor configured to perform operations comprising (“The processor may be or include a signal processor, digital processor, embedded processor, microprocessor or any variant such as a co-processor (math co-processor, graphic co-processor, communication co-processor and the like) and the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon” [0359]):
illuminating the segment of skin sequentially with light at a plurality of wavelengths using the one or more light sources (“of the wearable skincare device, the electromagnetic radiation source may be one or more LEDs. Each of the LEDs may have unique predetermined frequencies. In some embodiments, the one or more LEDs may be arranged in a line to form a light strip” [0210] and “varying the wavelength of the illuminating light may enable detection of biophysical properties from various depths within the skin…illuminate with white light and examine the reflected or re-emitted light for individual wavelengths or a collection of individual wavelengths either during detection or during processing” [0221]); and
a detector configured for receiving an elastic scattering spectrum from the segment of skin at each of the plurality of wavelengths (“A variety of radiation parameters may be detected by the radiation detector, including, for example but not limited to, degree of polarization, intensity of the radiation at different wave-lengths, and the like…the radiation detector 4704 measures diffused reflectance” [0166-0167] and “the term “diffused reflectance” may refer to radiation, sometimes loosely referred to as light, scattered in many directions from target samples. Diffused reflectance is the complement to specular, or mirror-like, reflection. If a surface is completely non-specular, the reflected or re-emitted light will be evenly spread over the hemisphere surrounding the surface. Diffused reflectance stems from tiny irregularities on surfaces of targets and is the reflection of incident light from uneven or granular surfaces of targets such that incident light strikes the targets and is scattered over wide angles” [0169]),
wherein the processor is further configured to perform operations comprising:
determining a measure of intensity of the received elastic scattering spectrum over the plurality of wavelengths (“A variety of radiation parameters may be detected by the radiation detector, including, for example but not limited to, degree of polarization, intensity of the radiation at different wave-lengths, and the like” [0166] and “The algorithm 150 may utilize a calibration scale to determine the skin structures imaged based on the angle of incidence, wavelength and intensity of the light source, an aspect of the reflected or re-emitted light, filter parameters, and the like…physical data and/or an image of the material using diffusion white light; physical data and/or an image of material using light of a single wavelength or multiple single wavelengths” [0220]);
comparing the measure of intensity of the received elastic scattering spectrum over the plurality of wavelengths to the set of spectral signatures indicative of malignant melanoma stored in the memory (“an algorithm 150 may detect which axes/angle the light is polarized on and compare this to signature emission spectra of individual proteins/underlying skin structures. Each skin structure may have a unique signature pattern based on the electrical and magnetic contributions of molecule(s) present in the skin structure. The algorithms 150 may identify, analyze and separate the electrical and magnetic components of the unique polarization signal, as described herein. The signals may correlate with the aggregate conformation state of molecules in the skin structure. By comparing this signal to a standard calibration signal, aspects of the underlying skin structures may be determined. The standard calibration signal may be provided by a catalog of skin structures/molecules and their specific wavelength of observation” [0232]), wherein at least one spectral signature out of the set of spectral signatures indicative of malignant melanoma is derived at least in part from:
a ratio of an amount of light scattered by malignant melanoma-containing lesion tissue to an amount of light scattered by benign naevi in each of at least two spectral regions (“illuminating a melanocytic lesion skin with an incident light source, detecting a characteristic of the light reflected and/or re-emitted [light scattered] from the melanocytic lesion, and determining a border between the melanocytic lesion and surrounding healthy tissue based on at least one characteristic of the reflected and/or re-emitted light. In the system and method, the incident light is directed at a selected angle alpha” [0066] and “the spectral signatures for healthy, non-pigmented skin 5401 and 5402, healthy pigmented skin 5403 and 5404, and malignant pigmented skin 5405 and 5406 are shown in FIG. 54. Both polarized (bottom) and white light (top) spectral signature convolutions are shown for purposes of comparison. The spectral signature of normal, healthy skin 5401 and 5402 shows very little absorption or emission relative to the source light spectrum around referent wavelength 485 nm. Similarly, the healthy, benign pigmented skin lesion 5403 and 5404 shows very little absorption or emission to the left or right of the reference wavelength 485 nm. The malignant tissue, however, clearly shows absorption and emission effects around the referent wavelengths with higher amplitudes and shifting of the spectral diagram peaks and valleys” [0247]) due to a difference in a depth of the malignant melanoma-containing lesion as compared to the benign naevi (in [0220] it is disclosed a measure to enable the differentiation between healthy and non-healthy skin structures which is detected by the amount of light that that is re-emitted, reflected , in [0036] discloses obtaining information for differentiation between melanoma and benign naevi looking at the data on the maximum, minimum, and at zero positions in the wavelength scale and data on the maximum and minimum a intensities such that a differentiating ratio is obtained, and that in [0145] discloses selecting appropriate wavelengths to identify melanocytes the lower part of the upper dermis for the selected depth as well as to identify the chromophores within various types of nevi); and
a difference between an average rate of change in the amount of light scattered by the malignant melanoma-containing lesion tissue at a first wavelength and a second wavelength and an average rate of change in the amount of light scattered by the benign naevi at the first wavelength and the second wavelength (“The size and shape of peaks, troughs, curves, frequency, spacing, specific sections of wavelength differences, and the like may also correspond to concentrations of molecules, stages of disease progression, skin characteristics [such that of a melanoma -containing lesion”, and the like...the algorithm 150 may only use reflected polarized light due to increased selectivity for specific biophysical or material characteristics. For example and referring to FIG. 53, the reflected polarized and/or emitted polarized light spectral signature 5302 may be much more sensitive to certain biophysical characteristics than simple white light convolution 5301. FIG. 53 depicts the spectral signatures for malignant melanocytic lesions. The spectral diagram showing emission 5305 in the polarized 5302 spectral signature is much taller than the spectral diagram showing emission 5303 in the non-polarized 5301 spectral signature” [0245-0246]).
Regarding claim 2, Koruga teaches wherein the measure of intensity of the received elastic scattering spectrum comprises a measure of a rate of change of an intensity measure between two of the plurality of wavelengths (“In the system and method, elements of the spectral signature may be tagged and tracked over time in order to track changes in the characteristics of the material. In the system and method, the spectral signature may be analyzed to measure, track or monitor a skin state.” [0037], “A variety of radiation parameters may be detected by the radiation detector, including, for example but not limited to, degree of polarization, intensity of the radiation at different wave-lengths, and the like…The skin condition analysis module 4708 may be capable of analyzing the radiation parameters of the reflected radiation and other information to generate a skin condition assessment. The skin condition analysis module 4708 may be adapted to generate the skin condition assessment in real-time. In some embodiments, the radiation detector 4704 measures diffused reflectance.” [0166-0167], and “As used in the specification and the appended claims, the term “diffused reflectance” may refer to radiation, sometimes loosely referred to as light, scattered in many directions from target samples. Diffused reflectance is the complement to specular, or mirror-like, reflection. If a surface is completely non-specular, the reflected or re-emitted light will be evenly spread over the hemisphere surrounding the surface. Diffused reflectance stems from tiny irregularities on surfaces of targets and is the reflection of incident light from uneven or granular surfaces of targets such that incident light strikes the targets and is scattered over wide angles.” [0169]).
Regarding claim 3, Koruga teaches wherein the measure of intensity of the received elastic scattering spectrum (see [0218] where the mapping a pixel image distribution may be made with the distribution [elastic scattering] of the intensity of the spectroscopic [spectrum] data the same area)  comprises an area determined by two or more of the plurality of wavelengths (“The device 108 may also employ specific targeted wavelengths, such as in the red, green, and blue areas, to identify key features, based on spectroscopic and quantitative analysis of skin lesions. The device 108 may be used with diffused reflectance techniques, as well as with color imaging analysis based on indirect results from spectroscopic techniques (DR, SF, etc). In embodiment, the device 108 may be adapted to emit polarized light. The device 108 may be adapted to emit more than one type of light and may be able to switch among or combine various light sources 127” [0144]).
Regarding claims 4 and 13, Koruga teaches wherein the plurality of wavelengths are taken from a group consisting of discrete wavelengths in a range of 300-1100 nm at discrete intervals of 1-50 nm (“using software, any digital filter parameter may be selected such as a particular cutoff wavelength, a set of single wavelengths, a sampling interval [such as 1-50 nms], and the like. For example and without limitation, a digital filter may be used to isolate reflections of 405, 458, 488, 532, 580, and 633 nm wavelengths” [0222] and “the physiological white light comprises three spectral intervals including a width less than 100 nanometer” [0062]).
Regarding claims 6 and 17, Koruga teaches wherein the processor is further configured to send to a display device a message for display that is indicative of the presence or absence of malignant melanoma based on the comparing (“the skin condition assessment data of locations may be overlaid on an image of a larger skin region displayed on the vertical display panel 4902, providing a useful picture of the health of the entire skin region in a single view” [0197] and “Referring now to FIG. 56, a melanocytic lesion is displayed. The visible melanoma 5602 or suspect tissue is surrounded by normal looking skin, but which may contain unhealthy/diseased tissue that must be excised 5604 (pseudo-normal skin 5604). The device 108 may be able to visualize the border between healthy and non healthy tissue 5608, thereby allowing the surgeon to spare healthy tissue 5610 that should remain intact” [0214]).
	Regarding claim 7, Koruga teaches wherein displaying on the display device the message indicative of the presence or absence of malignant melanoma comprises a numeric value indicating the presence or absence of malignant melanoma (“determining a distance between minimum and maximum intensity positions in convoluted red minus blue spectral plots from the at least two unique convolutions for generating a numerical skin type output…The two unique convolutions are based on a numerical value difference correlating to medical standards” [0062], “Two kinds of data may be inputs to the neural network or to non-linear regression: numerical data such as intensity, size, numbers, and the like, and descriptive data such as white, gray, dark, and the like. Fuzzy logic may directly encode structured descriptive data in a numerical framework” [0228] and “The data may be presented in a pictorial view with data on the picture, graphical view, trend view, numerical view, text view, and the like” [0336]).
	Regarding claims 8 and 19, Koruga teaches wherein the processor is further configured to perform operations comprising sending a result of the comparing to a third-party medical provider (“the device 108 may integrate with a user interface 102, online platform 129, mobile platform 124 and the like to perform analysis 154, skin state 158 record keeping, obtain referrals/analysis from a remote practitioner or algorithm 150, and the like. The home-based system 104 may allow a practitioner, who may be any qualified or unqualified person to give advice, to analyze cosmetic or non-cosmetic conditions that may be captured by an imaging device 108 or third party device 109 and give advice and recommendations on products, regimen, diet, lifestyle and the like based on inputs from questionnaires, uploaded images, and the like” [0225] and “The device 108, 109 may store images, reports and recommendations generated and maintain a repository of the image, all as part of a skin health record 121. It may enable a systematic storing of the skin health record 121. Third party hardware 109 may comprise devices such as moisture sensors, cosmetic analysis machines, dermascopes, cameras, x-ray machines, MRIs, medical record providers and software, web cameras, communication devices, and the like. Third party hardware 109 may connect to the system 104 seamlessly to enable the user to gain a better analysis, and share such sets of data with other experts or users” [0302]).
	Regarding claim 9, Koruga teaches wherein the light  emitters comprise a narrow-band light sources (“The light source may be a light-emitting or laser diode (LED) of any wavelength, such as and without limitation 280, 340, 360, 385, 405, 395, 400, or 480 nm incident excitation wavelengths, as well as infrared and near-infrared.” [0149], “Each of the LEDs may have unique predetermined frequencies” [0185],  and “certain chromophores, such as the various forms of hemoglobin found in blood, have specific absorption bands; thus processing of data created with different color light may yield information about chromophore distribution that may be polarization-sensitive. The wavelength dependence may be obtained in several ways: 1) illuminate sequentially with light of a single wavelength or multiple single wavelengths and collect each resultant image separately; or 2) illuminate with white light and examine the reflected or re-emitted light for individual wavelengths or a collection of individual wavelengths either during detection or during processing” [0221]).
Regarding claims 10 and 21, Koruga teaches wherein the discrete narrow-band light sources are selected from a group consisting of an LED and a laser diode (“The light source may be a light-emitting or laser diode (LED) of any wavelength, such as and without limitation 280, 340, 360, 385, 405, 395, 400, or 480 nm incident excitation wavelengths, as well as infrared and near-infrared” [0149].
	Regarding claim 11, Koruga teaches wherein the light is generated at a plurality of wavelengths by filtering a broadband light source (“Analysis 154 may be facilitated by examining the wavelength and other characteristics of the reflected or re-emitted light. For example, if the incident light is white light, the reflected or re-emitted light may be filtered to examine a collection of wavelengths or a single wavelength and, ultimately, a specific skin structure fluorescence.” [0221]).
Regarding claim 16, Koruga teaches wherein the detector is a charged-coupled device (CCD) (“a sensor for detecting reflected or re-emitted light from the skin may be embodied in optics resident in a CCD camera” [0150]).
Regarding claim 18, Koruga teaches wherein the message indicative of the presence or absence of malignant melanoma comprises a numeric value indicating the presence or absence of malignant melanoma (“determining a distance between minimum and maximum intensity positions in convoluted red minus blue spectral plots from the at least two unique convolutions for generating a numerical skin type output…The two unique convolutions are based on a numerical value difference correlating to medical standards” [0062], “Two kinds of data may be inputs to the neural network or to non-linear regression: numerical data such as intensity, size, numbers, and the like, and descriptive data such as white, gray, dark, and the like. Fuzzy logic may directly encode structured descriptive data in a numerical framework” [0228] and “The data may be presented in a pictorial view with data on the picture, graphical view, trend view, numerical view, text view, and the like” [0336]).
Regarding claim 20, Koruga teaches wherein the one or more light sources are one or more discrete narrow-band light sources (“The light source may be a light-emitting or laser diode (LED) of any wavelength, such as and without limitation 280, 340, 360, 385, 405, 395, 400, or 480 nm incident excitation wavelengths, as well as infrared and near-infrared.” [0149], “Each of the LEDs may have unique predetermined frequencies” [0185],  and “certain chromophores, such as the various forms of hemoglobin found in blood, have specific absorption bands; thus processing of data created with different color light may yield information about chromophore distribution that may be polarization-sensitive. The wavelength dependence may be obtained in several ways: 1) illuminate sequentially with light of a single wavelength or multiple single wavelengths and collect each resultant image separately; or 2) illuminate with white light and examine the reflected or re-emitted light for individual wavelengths or a collection of individual wavelengths either during detection or during processing” [0221]).
Regarding claim 22, Koruga teaches wherein the one or more light source comprises one or more broadband light source (“Analysis 154 may be facilitated by examining the wavelength and other characteristics of the reflected or re-emitted light. For example, if the incident light is white light, the reflected or re-emitted light may be filtered to examine a collection of wavelengths or a single wavelength and, ultimately, a specific skin structure fluorescence.” [0221]) used in conjunction with narrowband interference filters (“filtering may be employed to filter out a range of wavelengths, such as those belonging to the ultraviolet, infrared, near infrared, visible, and the like. The filter may be a digital or an analog filter. For example, captured images may be processed by software that may be able to employ digital filter techniques to process the images for analysis. For example, using software, any digital filter parameter may be selected such as a particular cutoff wavelength, a set of single wavelengths, a sampling interval, and the like. For example and without limitation, a digital filter may be used to isolate reflections of 405, 458, 488, 532, 580, and 633 nm wavelengths” [0222]).
Regarding claim 23, Koruga teaches wherein the measure of intensity (see [0166] where intensity of the radiation at different wavelengths is 1 of the variety of radiation parameters that may be detected by the radiation detector) comprises a measure of a rate of change of an intensity measure between two of the plurality of wavelengths (“In the system and method, elements of the spectral signature may be tagged and tracked over time in order to track changes in the characteristics of the material. In the system and method, the spectral signature may be analyzed to measure, track or monitor a skin state.” [0037], “The skin condition analysis module 4708 may be capable of analyzing the radiation parameters of the reflected radiation and other information to generate a skin condition assessment. The skin condition analysis module 4708 may be adapted to generate the skin condition assessment in real-time. In some embodiments, the radiation detector 4704 measures diffused reflectance.” [0167], and “As used in the specification and the appended claims, the term “diffused reflectance” may refer to radiation, sometimes loosely referred to as light, scattered in many directions from target samples. Diffused reflectance is the complement to specular, or mirror-like, reflection. If a surface is completely non-specular, the reflected or re-emitted light will be evenly spread over the hemisphere surrounding the surface. Diffused reflectance stems from tiny irregularities on surfaces of targets and is the reflection of incident light from uneven or granular surfaces of targets such that incident light strikes the targets and is scattered over wide angles.” [0169]).
Regarding claim 24, Koruga teaches wherein the measure of intensity of the received elastic scattering spectrum comprises an area determined by two or more of the plurality of wavelengths (“Referring now to FIG. 2, in an embodiment, the imaging device 108 may comprise an illumination source 127 to direct unpolarized light, diffusion light, white light, monochromatic light, light of multiple single wavelengths, polarized light, and the like, upon the skin at an angle alpha, a sensor for detecting reflected or re-emitted light from a skin structure, and an image storage device for storing and transmitting the captured images. A skin structure may be at least one of a cell, a molecule, a group of cells, a group of molecules, an epidermis and sublayers, a basement membrane, a dermis, a subcutis, a gland, a stratum, a follicle, a pore, a vascular component, and the like resident within the skin. In an embodiment, the light source may be white light for generating reflected or re-emitted light and diffuse emission, such as polarized light, to measure the electrical and magnetic components of the skin. White light may be emitted as a combination of wavelengths of light across the spectrum of visible light. Incident unpolarized light may be directed at its target at a defined angle ‘alpha’ from vertical. As the value of alpha changes, such as and without limitation over a range of 0 to 90 degrees from vertical, incident unpolarized light may interact with different structural elements of the skin since varying the angle of incidence affects the depth of penetration. The angle alpha may be changed by changing the position of the light source, either manually, through a remote control, through a user interface 102, and the like. The relationship between depth of penetration and alpha may be defined by the formula depth=f(alpha). For each skin structure which may correspond to a particular known depth within the skin, there may be a specific angle of incidence which produces a full polarized reflection. By analyzing the reflected or re-emitted light and/or diffuse emission, either polarized and/or diffusion, information on the underlying skin structures responsible for the reflection and/or re-emission may be obtained. The diffuse emission occurs because there is scattering and absorption that occurs from light bouncing around in the substructures. The polarization of the light may be due to classical/quantum effects of skin structures interacting water. That is, skin structures possess enough of a magnetic and electric field to be able to alter the polarization of light as it strikes the structures and to affect the wavelength of light as it strikes the structures. An aspect of the polarization of the reflected or re-emitted light, such as an orientation, an amplitude, a phase, an angle, a shape, a degree, an amount, and the like, may correlate with various measures associated with the particular skin structures targeted, and ultimately, a skin state 158. For example, a lesion present in a particular skin structure may cause the diffusion of a portion of the reflected or re-emitted light resulting in reflected or re-emitted light that is partially polarized and partially diffused. For example, collagen structures are one indicator of a biological difference between a benign and a malignant melanocytic skin lesion. The collagenous differences may affect the polarization state of reflected or re-emitted light, and the resultant images may indicate locations of tumor center and tumor periphery. Such images may aid a practitioner in visualizing excision margins, as will be further described herein. Because melanocytes are located at the lower part of the epidermis, the appropriate wavelength may be selected for this depth as well as for the chromophores within the various types of nevi” [0145]).
Regarding claim 26, Koruga teaches further comprising an interface to a mobile device (“The skin state 158 may be stored in the device 108 itself, on a PC, in a central server, a salon record, an e-medicine record, a medical repository, a cosmetic clinical studies database 115, a mobile device, and the like” [0260]).
Regarding claim 27, Koruga teaches wherein the mobile device is taken from a group consisting of a laptop computer, a tablet computer, a smart phone, and a personal data assistant (PDA) (“Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile phones, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipments, servers, routers and the like” [0370]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Koruga, in view of Rowe et al. (US20020183624, hereafter “Rowe”, cited in the applicant’s IDS). 
Regarding claim 5, Koruga substantially discloses all the limitations of the claimed invention, specifically, Koruga discloses wherein illuminating the volume of a segment of skin comprises placing a fiber optic illumination source (“The light source may be diffusion light, white light, monochromatic light, light of multiple single wavelengths, incandescent, electroluminescent, fluorescent, halogen, ultraviolet, polarized light, collimated light, light provided by a wireless communications device, light provided by a fiber optic cable, and the like” [0149]) in contact with the skin segment (“Data storage 110 may occur manually when image capture is initiated, may occur automatically upon contact with the skin” [0151]), but does not explicitly disclose wherein receiving an elastic scattering spectrum from the volume of the segment of skin comprises receiving an elastic scattering spectrum from the segment of skin from a fiber optic collector.
However, in the same field of endeavor, Rowe teaches wherein receiving an elastic scattering spectrum from the volume of the segment of skin (“Referring to FIG. 2, when the tissue is illuminated by a particular light source 41, the resulting signal detected by detector 36 contains information about the tissue optical properties along a path between the source 41 and detector 36. The actual path of any given photon is highly erratic due to effects of optical scattering by the tissue [volume], but the mean optical path 42 is a more regular and smooth curve, as shown in the figure… If light source 51 has a different wavelength characteristic than light source 41 then, in general, the resulting signals provide unique and useful information about the tissue optical properties, especially as they relate to spectral biometric determinations and should be analyzed as distinct data points. In a similar manner, if two light sources have the same wavelength characteristics and are positioned at different distances from the detector 36 (for example light sources 41 and 43) then the resulting information in the two signals is different and the measurements should be recorded and analyzed as distinct data points. Differences in both wavelength characteristics and source-detector separation provide new and useful information about the optical characteristics of the tissue 40.” [0056-0057]) comprises receiving an elastic scattering spectrum from the segment of skin from a fiber optic collector (“the detector 36 can be located in the center of the sensor head or it can be offset to one side of the sensor head 32 in order to provide for greater source-detector separation distances. The sensor head 32 can be other shapes including oval, square and rectangular. The sensor head 32 can also have a compound curvature on the optical surface to match the profile of the device in which it is mounted…FIG. 2 illustrates a sensor-head geometry wherein the detector 36 is recessed from the sensor surface 39 in optically opaque material 37 that makes up the body of the sensor head 32. The recessed placement of detector 36 minimizes the amount of light that can be detected after reflecting off the first (epidermal) surface of the tissue [segment]. It can be seen that the same optical blocking effect could be produced by recessing each of the light sources, or by recessing both the detector and the light sources. Other equivalent means of optical blocking can be readily established by one of ordinary skill in the art.” [0058-0059] and “The optical sampler 106 included a sample head 120 which was capable of collecting tissue spectral data using two different source-detector spacings. FIG. 11 shows a top view of the optical sampler or sample head 120 including three different optical fiber groupings: an outer ring 121, an inner ring 122 and a central bundle 123. The outer ring of optical fibers 121 and inner ring of optical fibers 122 were used to illuminate the tissue and the central bundle of fibers 123 was used to collect the diffusely reflected light” [0080]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus in process disclosed by Koruga with the receiving of an elastic scattering spectrum from the volume of the segment of skin comprises receiving an elastic scattering spectrum from the segment of skin from a fiber optic collector as taught by Rowe in order to provide for a detector that is able to diffusely collect spectra that has a longer and deeper average path of illumination resulting from the greater source-detector separation distances ([0058] and [0080] of Rowe).
Regarding claim 25, Koruga substantially discloses all limitations of the claimed invention, specifically, Koruga discloses further comprising a fiber optic transmitter for performing the illuminating operation (“The light source may be diffusion light, white light, monochromatic light, light of multiple single wavelengths, incandescent, electroluminescent, fluorescent, halogen, ultraviolet, polarized light, collimated light, light provided by a wireless communications device, light provided by a fiber optic cable, and the like” [0149]), but does not explicitly disclose wherein the detector comprises a fiber optic collector.
However, in the same field of endeavor, Rowe teaches wherein the detector comprises a fiber optic collector (“the detector 36 can be located in the center of the sensor head or it can be offset to one side of the sensor head 32 in order to provide for greater source-detector separation distances. The sensor head 32 can be other shapes including oval, square and rectangular. The sensor head 32 can also have a compound curvature on the optical surface to match the profile of the device in which it is mounted…FIG. 2 illustrates a sensor-head geometry wherein the detector 36 is recessed from the sensor surface 39 in optically opaque material 37 that makes up the body of the sensor head 32. The recessed placement of detector 36 minimizes the amount of light that can be detected after reflecting off the first (epidermal) surface of the tissue [segment]. It can be seen that the same optical blocking effect could be produced by recessing each of the light sources, or by recessing both the detector and the light sources. Other equivalent means of optical blocking can be readily established by one of ordinary skill in the art.” [0058-0059] and “The optical sampler 106 included a sample head 120 which was capable of collecting tissue spectral data using two different source-detector spacings. FIG. 11 shows a top view of the optical sampler or sample head 120 including three different optical fiber groupings: an outer ring 121, an inner ring 122 and a central bundle 123. The outer ring of optical fibers 121 and inner ring of optical fibers 122 were used to illuminate the tissue and the central bundle of fibers 123 was used to collect the diffusely reflected light” [0080]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus in process disclosed by Koruga with the detector comprises a fiber optic collector taught by Rowe in order to provide for a detector that is able to diffusely collect spectra that has a longer and deeper average path of illumination resulting from the greater source-detector separation distances ([0058] and [0080] of Rowe).
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koruga, in view of Xu (US20060209200, cited in the applicant’s IDS).
	Regarding claim 14, Koruga substantially discloses all limitations of the claimed invention, but does not explicitly disclose wherein the detector comprises a photodiode coupled to a voltage-to-frequency converter.
However, in the same field of endeavor, Xu teaches wherein the detector comprises a photodiode coupled to a voltage-to-frequency converter (“an image sensor includes a plurality of pixels 10 and only one pixel is shown in FIG. 1 for clarity of understanding. In this regard, each pixel 10 includes a photodiode or photosensitive area 20 that converts incident light into a charge. A transistor 30 is electrically connected to the photodiode 20 and includes a transfer gate 40 that, when pulsed, permits the charge to pass from the photodiode 20 to a charge-to-voltage conversion region 50, a floating diffusion” [0010] and “An image sensor 95 includes a pixel array 100 having a plurality of pixels 10 as described hereinabove that captures an electronic representation of a scene. A plurality of multiplexers 110 is connected to a predefined number of pixel rows for selecting one of the predefined number of rows and reading out the selected row. Each multiplexer 110 is respectively connected to a voltage-to-frequency converter 120” [0012]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus in process disclosed by Koruga with the detector comprising a photodiode coupled to a voltage-to-frequency converter as taught by Xu in order to provide for a conversion of the received voltage from each pixel of the photodiode into an analog signal containing the corresponding frequency to the voltage ([0012] of Xu).
Regarding claim 15, Koruga substantially discloses all limitations of the claimed invention, but does not explicitly disclose wherein the detector comprises a photodiode coupled to an analog-to-digital converter.
However, in the same field of endeavor, Xu teaches wherein the detector comprises a photodiode coupled to an analog-to-digital converter (“A frequency [analog signal]-to-digital signal converter 130 is respectively connected to each voltage-to-frequency converter 120 [via coupled to the photodiode/image sensor] for converting the received frequency from the voltage-to-frequency converter 120 to a digitized code” [0012]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus in process disclosed by Koruga with the detector comprising a photodiode coupled to an analog-to-digital converter as taught by Xu in order to provide for a conversion of the received frequency/analog signal into a digitized code to be passed on for further processing and digital storage ([0012] of Xu).
Response to Arguments
Rejections under 35 U.S.C. § 112(b)
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. Applicant states on page 8 of their response that that claims 1 and 12 have been amended to remedy the 112(b) rejection of the claimed limitation “malignant melanoma-containing lesion tissue”, however the claims submitted on 12/08/2020 contain no amendment to the limitation within the body of the claim nor amendment to phrase “malignant melanoma lesions” recited in the preamble.
The applicant states that the recitation “the first wavelength and the second wavelength in line 20 of claim 1 refers to previous recitation of “a first wavelength and a second wavelength”. Therefore, it is not clear how the processor is able to determine that the at least one “spectral signature” is indeed indicative of malignant melanoma if this spectral signature is derived in part by “difference” between a quantitative value representative of the average rate of change in the amount light scattered at the first and second wavelengths by the malignant melanoma-containing lesion and a quantitative value representative of the average rate of change in the amount light scattered at the first and second wavelengths by the benign naevi since the difference would be zero. 
It appears from the current construction of the claim limitations, though unclear to the examiner, that applicant is currently capturing that the quantitative value output by each respective rate of change measurement for the malignant melanoma-containing lesion and the benign naevi, are equal and a difference between the two rates of change would be zero since it is a measure between the same two different wavelengths of light. 
However, if the applicant means to recite that the light scattered by the malignant melanoma-containing lesion and the light scattered by the benign naevi is due to or the result of the both the malignant melanoma-containing lesion and the benign naevi being irradiated by/having been illuminated with the same first wavelength and second wavelength of light from the plurality of wavelengths output by the light emitters – followed by computation of each respective measure of average rate of change for light scatted – then the applicant should amend the claim to make the clarification.  Therefore, the prior rejection stands and is included in the instant action.
Rejections under 35 U.S.C. § 102 & 103
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.
On pages 12-14, applicant makes arguments against various disclosures [0036-0037], [0235-0239], in addition to selections taken out of context and/or mischaracterized, of Koruga that not only appear to belong to portions of Koruga not cited in the previous office action. Applicant’s arguments fail to provide evidence against as to any alleged deficiencies in the teaching portions of Koruga cited in the rejections of the claims. The applicant does not provide a clear argument nor clear evidence as to how the applicant’s invention differs over the prior art. As a result, the applicant has not demonstrated any alleged novelty of the invention by the applicant. Koruga as cited in the rejection, clearly teaches the same as claimed by applicant.
Additionally, in the applicants arguments on the second to final paragraph of page 15, the applicant’s interpretation of Koruga has failed to acknowledge that Koruga teaches using the known method diffused reflectance spectroscopy to acquire data, well-known in the art as also known as elastic scattering spectroscopy, as acknowledged in the applicant’s own disclosure ([0004] of the PG pub for this application), the latter nomenclature being primarily used by the applicant in their disclosure as the disclosed method of data accusation to obtain claimed spectral signatures. 
“While the techniques disclosed in Koruga include identifying structures or properties of skin samples using spectroscopic analysis, Applicants maintain that such identification is based on aspects of the polarization of the reflected or reemitted light (e.g., amplitude, a phase, an angle, a shape, a degree, or an amount).

Also while Koruga discloses generating a unique spectral signature for a skin sample, such signature is based on the convolution of RGB color channel histograms-that is, subtracting a normalized, composite blue channel spectral plot of the sample from a normalized, composite red-channel spectral plot of the sample. Further, regardless of whether the unique spectral signature in Koruga was generated as part of a set of spectral signatures indicative of melanoma instead of used to identify a skin type of the sample, Applicants maintain that Koruga fails to teach or suggest that such unique spectral signature is derived from a ratio of the amount of light scattered by a melanoma-containing lesion tissue to the amount scattered by a benign lesion in at least two spectral regions due to a difference in a depth of the malignant melanoma-containing lesion as compared to the benign lesion” (emphasis added)

“For example, the disclosure in Koruga relating to a ratio of spectral light provides for using a ratio of reflected polarized light to diffusion light in order to identify a moisture level for the skin” (emphasis added)

Applicant has argued that Koruga does not teach “identifying a skin type of sample” nor “such unique spectral signature is derived from a ratio of the amount of light scattered by a melanoma-containing lesion tissue to the amount scattered by a benign lesion”, however, applicant does not claim these limitations. Moreover, examiner cannot any indirect or direct teaches within applicant’s specification or current claims support the above subject matter.
Even if the subject matter had been present in claims and/or specification, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the rejections made under 35 USC 103, applicant makes additional arguments with regards to the examiner’s combination of secondary references Rowe and Xu for the rejections of dependent claims 5 and 25, and 14-15. Respectfully, neither, Rowe or Xu were replied upon to teach the limitations as argued in the final paragraph of page 17 of the applicant’s response. Moreover, to this point, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the claims remain rejected and the rejection is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793     
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793